Citation Nr: 1002597	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  09-07 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hip injury.

2.  Entitlement to service connection for residuals of a 
concussion with dizziness, lightheadedness, and confusion.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran had active service from April 1948 to July 1970 
and is in receipt of the Purple Heart and Combat Infantry 
Badge (CIB).    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the substantive appeal to the Board, the VA Form 9 
received in March 2009, the Veteran indicated that he wanted 
to testify at a videoconference hearing at the RO before a 
Veterans Law Judge (VLJ).  The RO sent correspondence to the 
Veteran in October 2009 notifying him that he was scheduled 
for a Board hearing to be held by videoconference on December 
18, 2009.  However, in November 2009, the Veteran's 
representative requested to have the hearing postponed 
because he would not be in town on the date of the hearing 
and the Veteran had informed him that he did not want to 
attend the hearing without representation.  The Veteran had 
further told his representative that he wanted the hearing 
rescheduled.  See VA Form 119 dated November 24, 2009.  After 
the Veteran did not report for the scheduled hearing, the 
Board considered the Veteran's motion to reschedule his Board 
hearing and found that good cause had been shown for the 
Veteran's failure to appear for the previously scheduled 
hearing.  The Board granted the Veteran's motion.  See letter 
from the Board to the Veteran dated December 23, 2009.      

Requests for a change in a hearing date may be made at any 
time up to two weeks prior to the scheduled date of the 
hearing if good cause is shown.  Such requests must be in 
writing, must explain why a new hearing date is necessary, 
and must be filed with the office of the official of the VA 
who signed the notice of the original hearing date.  If good 
cause is shown, the hearing will be rescheduled for the next 
available hearing date after the appellant or his 
representative gives notice that the contingency which gave 
rise to the request for postponement has been removed.  
38 C.F.R. § 20.704(c).

As stated above, the Board has determined that good cause has 
been shown for the Veteran's failure to appear for his 
scheduled hearing.  The Veteran has previously indicated that 
he wanted to be scheduled for a videoconference Board 
hearing.  Thus, since such hearings are scheduled by the RO 
(see 38 C.F.R. § 20.704(a)), the Board is remanding the case 
for that purpose, in order to satisfy procedural due process.  
Under applicable regulation, a hearing on appeal will be 
granted if an appellant expresses a desire to appear in 
person.  38 C.F.R. § 20.700.  The importance of responding to 
a request for a hearing is recognized under 38 C.F.R. 
§ 20.904(a)(3), as a Board decision may be vacated when there 
is a prejudicial failure to afford an appellant a personal 
hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Schedule the Veteran for a videoconference 
hearing at the RO before a Veterans Law 
Judge, as the docket permits.  A copy of 
the notice to the Veteran of the 
scheduling of the hearing should be placed 
in the record.

The purpose of this REMAND is to satisfy a hearing request.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



